Citation Nr: 1455009	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disability, variously diagnosed.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral eye disability, variously diagnosed.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an evaluation in excess of 10 percent for asthma with sinus congestion.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative spondylosis of C6-C7.

8.  Entitlement to an evaluation in excess of 10 percent for patellofemoral joint arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for a bilateral eye disability, variously diagnosed; a low back disability; and sleep apnea and entitlement to evaluations in excess of 10 percent for asthma with sinus congestion, 
degenerative spondylosis of C6-C7, and patellofemoral joint arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied service connection for detached retina and a low back disability.  The Veteran was notified of the decision and his appellate rights in an August 2000 letter, and neither new nor material evidence nor a notice of disagreement was received within one year of that decision.

2.  Evidence received subsequent to the July 2000 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for detached retina and a low back disability.


CONCLUSION OF LAW

The July 2000 rating decision with respects to the claims for service connection for detached retina and a low back disability is final, and new and material evidence has been received to reopen the claims.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an RO decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides for reopening where new and material evidence is presented or secured with respect to a claim.

In a July 2000 decision, the RO denied the Veteran's claims for service connection for detached retina and a low back disability, wherein it determined that the Veteran did not have current disabilities involving a detached retina or a low back disability.  The RO notified the Veteran of the decision in an August 2000 letter, and he neither appealed nor submitted new evidence within one year.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

During the current appeal, evidence has been received that shows current bilateral eye and low back disabilities.  The newly-submitted evidence pertains to an element of both claims that was previously found to be lacking, namely, a current disability.  As such, the evidence raises a reasonable possibility of substantiating the claim, and the claims are reopened.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The claim of service connection for detached retina is being recharacterized as one for a bilateral eye disability, to include any eye disability and not limited to a detached retina.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim, as the Veteran has been diagnosed with peripheral retinal holes in both eyes and lattice degeneration with intact barrier lase in the left eye.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

As new and material evidence has been received to reopen the claim of service connection for a bilateral eye disability, variously diagnosed, the claim is reopened, and to this extent only, the appeal is granted.

As new and material evidence has been received to reopen the claim of service connection for a low back disability, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is necessary in connection with the reopened claims, the claim for service connection for sleep apnea, and the increased-rating claims.  The additional development involves providing the Veteran with examinations to obtain (1) medical opinions in connection with the claims for service connection and (2) updated clinical findings in connection with the service-connected disabilities because the Veteran has stated that these disabilities have worsened since he was last examined in 2009 (approximately five years ago).

At the December 2013 hearing before the undersigned, the Veteran testified that he had an upcoming appointment at VA for the service-connected asthma disability.  The most recent VA treatment records were obtained in July 2011.  Thus, VA records beginning in July 2011 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records beginning in July 2011 to the present.  

2.  After any available records are associated with the claims file, schedule the Veteran for a VA spine examination to specifically address the nature and etiology of his claimed low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current low back disabilities.  With respect to each diagnosed disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability manifested during service or within one year of discharge, or is otherwise a related to service.  In rendering this opinion, the examiner should consider and discuss the Veteran's lay statements that he felt he incurred a low back disability when he was given local anesthesia in connection with a circumcision he underwent during service in April 1983.  Additionally, the Veteran reported he aggravated his back disability while in service in April 1998, when he sustained an injury.  The Veteran served on active duty from July 1979 to September 1999.  

A comprehensive rationale for all opinions expressed should be furnished.

3.  After any available records are associated with the claims file, schedule the Veteran for a VA eye examination to specifically address the nature and etiology of his claimed bilateral eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify all current bilateral eye disabilities.  With respect to each diagnosed disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability manifested during service or within one year of discharge, or is otherwise a related to service.  In rendering this opinion, the examiner should review the service treatment records, which show multiple complaints involving the Veteran's eyes and visual acuity.  VA treatment records dated in January 2009 show the Veteran underwent a retinoplexy in the left eye.  A January 2011 VA treatment record shows the Veteran was diagnosed with peripheral retinal holes in both eyes and lattice degeneration with intact barrier lase in the left eye.  The Veteran served on active duty from July 1979 to September 1999.  

A comprehensive rationale for all opinions expressed should be furnished.

4.  After any available records are associated with the claims file, schedule the Veteran for a VA sleep apnea examination to specifically address the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to identify whether the Veteran has sleep apnea and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that such disability manifested during service or is otherwise a related to service.  In rendering this opinion, the examiner is informed that the Veteran underwent a polysomnography in July 2008, which results are in Volume 1 of the claims file.  The Veteran has stated that he snored while he was on active duty.  The Veteran served on active duty from July 1979 to September 1999.  

If the answer to the above question is negative, the examiner is asked whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is (i) caused by or (ii) aggravated by the service-connected asthma with sinus congestion.  (Both parts of the question should be addressed.)

A comprehensive rationale for all opinions expressed should be furnished.

5.  After any available records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected asthma with sinus congestion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail.  

Findings should specifically include readings for FEV-1 and FEV-1/FVC.  The examiner must state whether the Veteran requires use of systemic (oral or parenteral) corticosteroids, high dose of systemic corticosteroids, or immuno-suppressive medications; and if so, the frequency (intermittent or daily) of such use. 

The examiner must also indicate whether the Veteran has monthly visits to a physician for required care of exacerbations, or has more than one asthma attack per week with episodes of respiratory failure.

A comprehensive rationale for all opinions expressed should be furnished.

6.  After obtaining all identified records, schedule the Veteran for a VA orthopedic examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  In accordance with the latest worksheets for rating disabilities of the cervical spine and knee, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the cervical spine and left knee disabilities.  

A comprehensive rationale for all opinions expressed should be furnished.

7.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


